Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Election/Restriction
REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1) A product and a process specially adapted for the manufacture of said product; or
(2) A product and a process of use of said product; or

(4) A process and an apparatus or means specifically designed for carrying out the said process; or
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).
This application contains claims directed to more than one species of the generic invention. These species are deemed to lack unity of invention because they are not so linked as to form a single general inventive concept under PCT Rule 13.1. 

Two elections must be made.  The species are as follows:
First, an election must be made between Species 1 and Species 2: 
Species 1 wherein the cylinder body comprises a first sealing member and a second sealing member installed around the circumference of the cylinder body, a groove part formed between the first sealing member and the second sealing member, and one or more linking holes formed at the groove part and linked with the hollow inside of the inner cylinder, the cylinder body is sealed by the first sealing member and the second sealing member such that the solution introducing part is linked with the groove part when the tip module is mounted onto the attaching and detaching hole thereby allowing a solution introduced through the solution introducing part to be introduced into the solution injection flow channel of the hollow inside of the inner cylinder through the linking holes at the groove part (as shown by, e.g., claim 2); and 
Species 2 the cylinder body comprising: an exposed part which is exposed to the outside of the attaching and detaching hole when the tip module is mounted onto the attaching and detaching hole, 

Second an election must be made between Species 3 and Species 4:
Species 3 wherein the solution spraying part comprises an press- fitting member which is press-fitted into the end of the inner cylinder so as to block the solution injection flow channel, and is provided with one or more injection grooves along the lengthwise direction thereof such that a solution flowing in the solution injection flow channel is sprayed outwards through the injection grooves of the press-fitting member (as shown by, e.g., claim 4); and 
Species 4 wherein the solution spraying part comprises a coupling cap which has one or more spraying holes and is coupled to the end of the inner cylinder so as to spray a solution flowing in the solution injection flow channel outwards through the spraying holes (as shown by, e.g., claim 5).

Applicant is required, in reply to this action, to elect a single species to which the claims shall be restricted if no generic claim is finally held to be allowable. The reply must also identify the claims readable on the elected species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered non-responsive unless accompanied by an election.


The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
Species 1 and Species 2, and Species 3 and Species 4, lack unity of invention because the groups do not share the same or corresponding technical feature.  The species listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, the species lack the same or corresponding special technical features for the following reasons: the special technical feature of Species 1 is wherein the cylinder body comprises a first sealing member and a second sealing member installed around the circumference of the cylinder body, a groove part formed between the first sealing member and the second sealing member, and one or more linking holes formed at the groove part and linked with the hollow inside of the inner cylinder, the cylinder body is sealed by the first sealing member and the second sealing member such that the solution introducing part is linked with the groove part when the tip module is mounted onto the attaching and detaching hole thereby allowing a solution introduced through the solution introducing part to be introduced into the solution injection flow channel of the hollow inside of the inner cylinder through the linking holes at the groove part, and this feature is not present in Species 2.  The special technical feature of Species 2 is the cylinder body comprising: an exposed part which is exposed to the outside of the attaching and detaching hole when the tip module is mounted onto the attaching and detaching hole, and a stepped part which is configured to be stepped inwards at the end of the exposed part, wherein the cylinder body is provided with the air suction flow channel which is formed between the end of the inner cylinder and the stepped 

A telephone call was made to R. Burns Israelsen on 12/06/2021 to request an oral election to the above restriction requirement, but did not result in an election being made.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species or invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention or species may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse.  Traversal must be presented at the time of election in order to be considered timely.  Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144.  
Should applicant traverse on the ground that the inventions have unity of invention (37 CFR 1.475(a)), applicant must provide reasons in support thereof.  Applicant may submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case.  Where such evidence or admission is provided by applicant, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103(a) of the other invention.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC WAYNE GOLIGHTLY whose telephone number is (571)270-3715. The examiner can normally be reached M-F: 10 am - 7 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Kornakov can be reached on (571)272-1303. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like 





/ERIC W GOLIGHTLY/Primary Examiner, Art Unit 1714